DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 11/21/2019 that has been entered, wherein claims -15 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 2018/0247994 A1).

a polyimide thin-film substrate(110, ¶0039); 
an organic light emitting diode layer(131, 142, 133, 144,  ¶0041  ¶0043) disposed on the polyimide thin-film substrate(110, ¶0039); 
an insulating protective layer(135,  ¶0041) disposed on the organic light emitting diode layer(131, 142, 133, 144,  ¶0041  ¶0043); 
a plurality of display signal lines(CL,  ¶0045) connected to a plurality of display components in the organic light emitting diode layer(131, 142, 133, 144,  ¶0041  ¶0043), and passing through the insulating protective layer(135,  ¶0041), the organic light emitting diode layer(131, 142, 133, 144,  ¶0041  ¶0043), and the polyimide thin- film substrate(110, ¶0039); 
a plurality of first connecting pads(160,  ¶0037) disposed on a surface of the polyimide thin- film substrate(110, ¶0039) facing away from the organic light emitting diode layer(131, 142, 133, 144,  ¶0041  ¶0043), the plurality of first connecting pads(160,  ¶0037) connected to the plurality of display signal lines(CL,  ¶0045); and 
a flip-chip thin-film package(171,173, 175,  ¶0061) disposed on a same side corresponding to the surface of the polyimide thin-film substrate(110, ¶0039), the flip-chip thin-film package(171,173, 175,  ¶0061) having a plurality of second connecting pads(171,  ¶0061), and the plurality of second connecting pads(171,  ¶0061) connected to the plurality of first connecting pads(160,  ¶0037).



an insulating layer(131,  ¶0043) disposed on the polyimide thin-film substrate(110, ¶0039); 
an active layer(142,  ¶0040) disposed on the insulating layer(131,  ¶0043); 
a gate insulating layer(133,  ¶0041) disposed on the active layer(142,  ¶0040); 
a gate(144,  ¶0041) disposed on the gate insulating layer(133,  ¶0041); 
the insulating protective layer(135,  ¶0041) disposed on the gate(144,  ¶0041); 
a first via(C1, C2, ¶0040) passing through the insulating protective layer(135,  ¶0041) and the gate insulating layer(133,  ¶0041); and 
a second via(CH, ¶0049) passing through the insulating protective layer(135,  ¶0041), the gate insulating layer(133,  ¶0041), the insulating layer(131,  ¶0043), and the polyimide thin-film substrate(110, ¶0039), wherein the plurality of display signal lines(CL,  ¶0045) are connected to the active layer(142,  ¶0040) through the first via(C1, C2, ¶0040) and extending on the insulating protective layer(135,  ¶0041), and are connected to the plurality of first connecting pads(160,  ¶0037) through the second via(CH, ¶0049).

Regarding claim 5, Seo teaches the display structure according to claim 1, wherein the polyimide thin-film substrate(110, ¶0039) and the flip-chip thin-film package(171,173, 175,  ¶0061) are disposed in parallel with each other(Fig. 3).


a substrate(110, ¶0039); 
a display component layer(131, 142, 133, 144,  ¶0041  ¶0043) disposed on the substrate(110, ¶0039); 
an insulating protective layer(135,  ¶0041) disposed on the display component layer(131, 142, 133, 144,  ¶0041  ¶0043); 
a plurality of display signal lines(CL,  ¶0045) connected to a plurality of display components in the display component layer(131, 142, 133, 144,  ¶0041  ¶0043), and passing through the insulating protective layer(135,  ¶0041), the display component layer(131, 142, 133, 144,  ¶0041  ¶0043) and the substrate(110, ¶0039); 
a plurality of first connecting pads(160,  ¶0037) disposed on a surface of the substrate(110, ¶0039) facing away from the display component layer(131, 142, 133, 144,  ¶0041  ¶0043), the plurality of first connecting pads(160,  ¶0037) connected to the plurality of display signal lines(CL,  ¶0045); and 
a flip-chip thin-film package(171,173, 175,  ¶0061) disposed on a same side corresponding to the surface of the substrate(110, ¶0039), the flip-chip thin-film package(171,173, 175,  ¶0061) having a plurality of second connecting pads(171,  ¶0061), and the plurality of second connecting pads(171,  ¶0061) connected to the plurality of first connecting pads(160,  ¶0037).



an insulating layer(131,  ¶0043) disposed on the substrate(110, ¶0039); 
an active layer(142,  ¶0040) disposed on the insulating layer(131,  ¶0043); 
a gate insulating layer(133,  ¶0041) disposed on the active layer(142,  ¶0040); 
a gate(144,  ¶0041) disposed on the gate insulating layer(133,  ¶0041);
 the insulating protective layer(135,  ¶0041) disposed on the gate(144,  ¶0041); 
a first via(C1, C2, ¶0040) passing through the insulating protective layer(135,  ¶0041) and the gate insulating layer(133,  ¶0041); and a second via(CH, ¶0049) passing through the insulating protective layer(135,  ¶0041), the gate insulating layer(133,  ¶0041), the insulating layer(131,  ¶0043), and the substrate(110, ¶0039), 
wherein the plurality of display signal lines(CL,  ¶0045) are connected to the active layer(142,  ¶0040) through the first via(C1, C2, ¶0040) and extending on the insulating protective layer(135,  ¶0041), and are connected to the plurality of first connecting pads(160,  ¶0037) through the second via(CH, ¶0049).

Regarding claim 10, Seo teaches the display structure according to claim 6, wherein the substrate(110, ¶0039) and the flip- chip thin-film package are disposed in parallel with each other.

Regarding claim 11, Seo teaches a manufacturing method of a display structure(Fig. 3), comprising steps of: 

a substrate(110, ¶0039); 
a display component layer(131, 142, 133, 144,  ¶0041  ¶0043) disposed on the substrate(110, ¶0039); 
an insulating protective layer(135,  ¶0041) disposed on the display component layer(131, 142, 133, 144,  ¶0041  ¶0043); 
a plurality of display signal lines(CL,  ¶0045) connected to a plurality of display components in the display component layer(131, 142, 133, 144,  ¶0041  ¶0043), and passing through the insulating protective layer(135,  ¶0041), the display component layer(131, 142, 133, 144,  ¶0041  ¶0043) and the substrate(110, ¶0039); and 
a plurality of first connecting pads(160,  ¶0037) disposed on a surface of the substrate(110, ¶0039) facing away from the display component layer(131, 142, 133, 144,  ¶0041  ¶0043), the plurality of first connecting pads(160,  ¶0037) connected to the plurality of display signal lines(CL,  ¶0045); 
providing a flip-chip thin-film package(171,173, 175,  ¶0061) having a plurality of second connecting pads(171,  ¶0061); and 
electrically connecting the plurality of first connecting pads(160,  ¶0037) with the plurality of second connecting pads(171,  ¶0061).



an insulating layer(131,  ¶0043) disposed on the substrate(110, ¶0039); 
an active layer(142,  ¶0040) disposed on the insulating layer(131,  ¶0043); 
a gate insulating layer(133,  ¶0041) disposed on the active layer(142,  ¶0040); 
a gate(144,  ¶0041) disposed on the gate insulating layer(133,  ¶0041); 
the insulating protective layer(135,  ¶0041) disposed on the gate(144,  ¶0041); 
a first via(C1, C2, ¶0040) passing through the insulating protective layer(135,  ¶0041) and the gate insulating layer(133,  ¶0041); and a second via(CH, ¶0049) passing through the insulating protective layer(135,  ¶0041), the gate insulating layer(133,  ¶0041), the insulating layer(131,  ¶0043), and the substrate(110, ¶0039), 
wherein the plurality of display signal lines(CL,  ¶0045) are connected to the active layer(142,  ¶0040) through the first via(C1, C2, ¶0040) and extending on the insulating protective layer(135,  ¶0041), and are connected to the plurality of first connecting pads(160,  ¶0037) through the second via(CH, ¶0049).

Regarding claim 15, Seo teaches the manufacturing method of the display structure according to claim 11, wherein the substrate(110, ¶0039) and the flip-chip thin-film package(171,173, 175,  ¶0061) are disposed in parallel with each other(Fig. 3).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2018/0247994 A1) in view of Jung et al. (US 2014/0300849 A1). 
Regarding claim 2, Seo teaches the display structure according to claim 1, but is silent in regards to the plurality of first connecting pads(160,  ¶0037) are connected to the plurality of second connecting pads(171,  ¶0061) by an anisotropic conductive film.

Seo does teach the plurality of first connecting pads(160,  ¶0037) are connected to the plurality of second connecting pads(171,  ¶0061) by a conductive adhesive(177, ¶0046). Jung teaches conductive adhesive(400, Fig.4A 0065) include anisotropic conductive film(¶0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the anisotropic conductive 

Regarding claim 3, Seo teaches the display structure according to claim 2, the display structure further comprising: 
a back plate(180, 181 ¶0059) disposed between the polyimide thin-film substrate(110, ¶0039) and the flip-chip thin-film package(171,173, 175,  ¶0061), and at a side of the conductive adhesive(177, ¶0046).

Seo does not disclose the conductive adhesive(177, ¶0046) is anisotropic conductive film. Jung teaches conductive adhesive(400, Fig.4A 0065) include anisotropic conductive film(¶0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the anisotropic conductive film, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Regarding claim 7, Seo teaches the display structure according to claim 6, but is silent in regards to the plurality of first connecting pads(160,  ¶0037) are connected to the plurality of second connecting pads(171,  ¶0061) by an anisotropic conductive film.


Regarding claim 8, Seo teaches the display structure according to claim 7, the display structure further comprising: 
a back plate(180, 181 ¶0059) disposed between the substrate(110, ¶0039) and the flip-chip thin-film package(171,173, 175,  ¶0061), and at a side of the conductive adhesive(177, ¶0046).

Seo does not disclose the conductive adhesive(177, ¶0046) is anisotropic conductive film. Jung teaches conductive adhesive(400, Fig.4A 0065) include anisotropic conductive film(¶0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the anisotropic conductive film, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Regarding claim 12, Seo teaches the manufacturing method of the display structure according to claim 11, but is silent in regards to the plurality of first connecting pads(160,  ¶0037) are connected to the plurality of second connecting pads(171,  ¶0061) by an anisotropic conductive film.

Seo does teach the plurality of first connecting pads(160,  ¶0037) are connected to the plurality of second connecting pads(171,  ¶0061) by a conductive adhesive(177, ¶0046). Jung teaches conductive adhesive(400, Fig.4A 0065) include anisotropic conductive film(¶0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the anisotropic conductive film, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Regarding claim 13, Seo teaches the manufacturing method of the display structure according to claim 12, wherein the flip-chip thin-film package(171,173, 175,  ¶0061) further comprising a back plate(180, 181 ¶0059), when the plurality of first connecting pads(160,  ¶0037) connecting with the plurality of the second connecting pads(171,  ¶0061), the back plate(180, 181 ¶0059) is in contact with the surface of the substrate(110, ¶0039).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892